DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 06/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 04/01/2021. Claims 1-4, 6-7, and 11-20 were amended. Claims 1-20 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 16-21 of Applicant’s Response, filed 06/25/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered, but they are not persuasive. 
Applicant argues on page 17 that the “provide for display” limitation cannot be performed in the human mind. Examiner agrees that the particular limitation cannot be performed in the human mind; however, the limitation is still directed towards organizing human activity as the display presents a first minimum fare offer to a driver who indicates an acceptance of the offer and other limitations within the claim (“determining”, “determining”, “based on the first driver”) recite a mental process. 
Applicant argues on page 17 the human mind cannot perform the “determine” and “based on” limitations of claim 13 and the “determine” limitation of claim 17. Examiner respectfully disagrees. 
“Determine”, under broadest reasonable interpretation, encompasses a user using either (1) a current supply of driver computing devices or (2) an expected supply of driver computing devices during a first time period to determine a number of additional driver computing devices needed to achieve a specific service level. For example, given that there are zero current driver computing devices within an area, a user may determine 10 driver computing devices are needed or given that only 100 driver computing devices are expected to be in an area the user may determine 100 additional driver computing devices are needed if the area is large or perhaps an event is occurring. 
“Based on”, under broadest reasonable interpretation, encompasses the user determining a number of minimum fare offers to transmit based on the number of expected additional driver computing devices. For example, once the user has determined 10 or 100 additional driver computing devices are needed, then the user can also determine that they need to transmit 10 or 100 minimum fare offers to the drivers. 
“Determine” of claim 17 under broadest reasonable interpretation, encompasses a user using an optimization model to determine minimum fare offer values and a number of minimum fare offers to transmit. For example, an optimization model may merely by a function/formula which weighs the relationship between revenue and service level (when service level is higher priority, then there is less revenue and when revenue is the higher priority, then the service level is low) and the user utilizes the model to determine minimum fare offer values and a number of minimum fare offers to transmit. In the optimization model case where service level is high priority, then the user would determine to incentivize drivers by offering a higher minimum fare offer value to a lot of drivers in order to ensure all customers are quickly serviced. 
Applicant argues on page 17-19 that the amended claims do not recite a method of organizing human activity which is in an enumerated sub grouping. Examiner respectfully disagrees. The amended claims recite a method of organizing human activity within the “commercial or legal interactions” and “managing personal behavior or relations or interactions between people” sub groupings. Specifically, commercial interactions between a system which compensates drivers who perform a service and drivers who perform the service. Additionally, the claim recite a method of managing the behavior of drivers (as it provides offers and incentivizes drivers to perform services within a geographic zone) and interactions between people/commercial interactions (the drivers are to provide rides to passengers within a geographic zone for compensation). 
Applicant argues on page 19-20 the display of specific graphical user interface data meaningfully limits the judicial exception. Examiner respectfully disagrees. The display is used to provide the driver with the minimum fare offer parameters so that the driver may indicate acceptance or rejection of the offer. Thus, Applicant is merely claiming the abstract idea is performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. Additionally, the display is not similar to an example the courts have indicated as showing an improvement in computer functionality such as “an improved user interface for electronic devices that displays an application summary of unlaunched applications where the particular data in the summary is selectable by a user to launch the respective application” and “Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers”. See MPEP 2106.05(a)(I). 
Applicant argues on page 20 “determine” and “determine” limitations limit the exception. Examiner respectfully disagrees. Both limitations merely narrow the abstract idea identified in the independent claims by specifying how a number of expected additional driver computing devices is determined and how the specified service level is determined. 
Applicant argues on page 20-21 claim 17 and 19 limit the judicial exception. Examiner respectfully disagrees as the limitations merely narrow the abstract idea identified in the independent claim. Examiner noting the limitations are mental processes the user may perform in order to determine the minimum fare offer values and the number of minimum fare offers to transmit. 
Accordingly, the 35 U.S.C. 101 rejections of Claims 1-20 are maintained.
Examiner recommends Applicant submit an interview request with Examiner and Primary Examiner to discuss possible claim amendments to overcome the eligibility rejection.
	
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-12 are directed to a method (i.e., a process); claims 13-16 are directed to a system (i.e., a machine); and claims 17-20 are directed to a product (i.e., a machine); Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent claim 1 substantially recites “determining, by a processing device of a backend server, a geographic zone for transmitting minimum fare offers to computing devices positioned within the geographic zone”; “determining that a first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers”; “based on determining that the first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers, providing for display on the first driver computing device a set of minimum fare offer parameters for a first minimum fare offer, the set of minimum fare offer parameters comprising a first minimum amount of compensation for a first time period and geographical limitations for remaining within the geographic zone for at least a portion of the first time period”; “after receiving an indication of acceptance of the first minimum fare offer from the first driver computing device located within the geographic zone: tracking compensation accrued during the first time period for servicing at least one ride for a transportation service”; and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued during the first time period for servicing the at least one ride for the transportation service”.  
Independent claim 13 substantially recites “determine, a number of expected additional driver computing devices needed to achieve a specified service level during a first time period based on at least one of a current supply of driver computing devices or an expected supply of driver computing devices during the first time period”; “based on the number of expected additional driver computing devices, identify a number of minimum fare offers to transmit to driver computing devices positioned within a geographic zone for transmitting minimum fare offers”; “determine that a first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers”; “based on determining that the first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers, transmit a first minimum fare offer of the number of minimum fare offers to the first driver computing device, the first minimum fare offer specifying a first minimum amount of compensation for the first time period”; “after receiving an indication of acceptance of the first minimum fare offer from the first driver computing device located within the geographic zone: tracking compensation accrued during the first time period for servicing at least one ride for a transportation service”; and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued during the first time period for servicing the at least one ride for the transportation service”.  
Independent claim 17 substantially recites “determining, by a processing device of a backend server, a geographic zone for transmitting minimum fare offers to computing devices positioned within the geographic zone”; “determine minimum fare offer values and a number of minimum fare offers to transmit utilizing an optimization model analyzing revenue and service level”; “determine that a first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers”; “based on determining that the first driver computing device is positioned within the geographic zone for transmitting the minimum fare offers, transmit a first minimum fare offer to the first driver computing device in accordance with the optimization model, the first minimum fare offer specifying a first minimum fare offer value for a first time period”; “after receiving an indication of acceptance of the first minimum fare offer from the first driver computing device located within the geographic zone: tracking compensation accrued during the first time period for servicing at least one ride for a transportation service”; and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first time period, wherein the determined compensation is the greater of the first minimum fare offer value specified in the first minimum fare offer and the tracked compensation accrued during the first time period for servicing the at least one ride for the transportation service”.  
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which compensates drivers who perform the service and drivers who perform the service. Therefore, the claims recites an abstract idea.	
Examiner also notes the limitations of “determining”, “determining”, “based on the first driver”, “Determining”, “based on the number”, and “Determining” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. 
 That is other than reciting “by a processing device of a backend server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processing device of a backend server” language, “Determining” in the context of this claim encompasses a user (a fleet controller for a rideshare service) determines that Alexandria will be the geographic zone for which minimum fare offers are transmitted as there will be a festival there. “Determining” encompasses the user determining that the first driver is in fact located in Alexandria. “Based on the first driver” encompasses the user determining based on the information that the first driver was located in Alexandria for the festival, the corresponding compensation for the first driver – the user deciding which is greater compensation for the first driver: the minimum fare offer or the driver’s tracked compensation. 
“Determine, a number of expected additional driver…”, under broadest reasonable interpretation, encompasses a user using either (1) a current supply of driver computing devices or (2) an expected supply of driver computing devices during a first time period to determine a number of additional driver computing devices needed to achieve a specific service level. For example, given that there are zero current driver computing devices within an area, a user may determine 10 driver computing devices are needed or given that only 100 driver computing devices are expected to be in an area the user may determine 100 additional driver computing devices are needed if the area is large or perhaps an event is occurring. 
“Based on the number of expected additional driver computing devices…”, under broadest reasonable interpretation, encompasses the user determining a number of minimum fare offers to transmit based on the number of expected additional driver computing devices. For example, once the user has determined 10 or 100 additional driver computing devices are needed, then the user can also determine that they need to transmit 10 or 100 minimum fare offers to the drivers. 
“Determine minimum fare offer values” of claim 17 under broadest reasonable interpretation, encompasses a user using an optimization model to determine minimum fare offer values and a number of minimum fare offers to transmit. For example, an optimization model may merely by a function/formula which weighs the relationship between revenue and service level (when service level is higher priority, then there is less revenue and when revenue is the higher priority, then the service level is low) and the user utilizes the model to determine minimum fare offer values and a number of minimum fare offers to transmit. In the optimization model case where service level is high priority, then the user would determine to incentivize drivers by offering a higher minimum fare offer value to a lot of drivers in order to ensure all customers are quickly serviced. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The independent claims recites the additional elements of: a backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media and the limitation of “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period”. The additional elements of a backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media are recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
The limitation of “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period” is insignificant extra solution activity of necessary data gathering as the system merely collects the first driver’s location to use in the determination of driver compensation. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period” merely amounts to necessary data gathering, specifically gathering the first driver location data to be used later when determining compensation for the first driver; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
None of the steps/functions of Claim 1, Claim 13, and Claim 17 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media are merely used to perform the limitations directed to mental processes and organizing human activity, thus, the analysis does not change when considered as an ordered combination. The limitation of “Tracking” is insignificant extra solution activity which are well understood, routine, and conventional. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra solution activity which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, Claim 1, Claim 13, and Claim 17 are ineligible. 
Dependent claims 2 recites the limitations “providing for display on a second driver computing device, an additional set of minimum fare offer parameters comprising a second minimum amount of compensation for a second time period and geographical limitations for remaining within a second geographic zone for at least a portion of the second time period; tracking compensation corresponding to the second driver computing device during the second time period for servicing at least one ride for the transportation service; tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period according to the additional set of minimum fare offer parameters; and in response to determining that the second driver computing device is not positioned within the second geographic zone during the second time period, determining that the second driver computing device does not qualify for the second minimum amount of compensation”.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which compensates drivers who perform the service and drivers who perform the service. Therefore, the claims recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The claim recites the element of a second driver computing device and the limitation of “tracking compensation corresponding to the second driver computing device during the second time period for servicing at least one ride for the transportation service”. The additional element of a second driver computing device is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period according to the additional set of minimum fare offer parameters” is insignificant extra solution activity of necessary data gathering as the system merely collects the second driver’s location to use in the determination of driver compensation. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a second driver computing device to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period according to the additional set of minimum fare offer parameters” merely amounts to necessary data gathering, specifically gathering the second driver location data to be used later when determining compensation for the second driver; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
Thus, taken alone, the additional elements of Claim 2 do not amount to significantly more than the abstract idea. The addition of the second driver computing device and the “Tracking” limitation to the existing combination of the backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media, and tracking limitation does not change the analysis as the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. Thus, the additional elements do not meaningfully limit the claim.
Dependent claim 14 recites the limitations  “transmit a second minimum fare offer of the number of minimum fare offers to a second driver computing device, the second minimum fare offer specifying a second minimum amount of compensation when the second driver computing device is positioned within a second geographic zone during a second time period”; “track compensation corresponding to  the second driver computing device during the second time period for servicing at least one ride for the transportation service”; and “in response to determining that the second driver computing device is not positioned within the second geographic zone during the second time period, determining that the second driver computing device does not qualify for the second minimum amount of compensation”.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which compensates drivers who perform the service and drivers who perform the service. Therefore, the claims recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The claim recites the element of a second driver computing device and the limitation of “tracking compensation corresponding to the second driver computing device during the second time period for servicing at least one ride for the transportation service”. The additional element of a second driver computing device is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period” is insignificant extra solution activity of necessary data gathering as the system merely collects the second driver’s location to use in the determination of driver compensation. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a second driver computing device to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period” merely amounts to necessary data gathering, specifically gathering the second driver location data to be used later when determining compensation for the second driver; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
Thus, taken alone, the additional elements of Claim 14 do not amount to significantly more than the abstract idea. The addition of the second driver computing device and the “Tracking” limitation to the existing combination of the backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media and tracking limitation does not change the analysis as the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. Thus, the additional elements do not meaningfully limit the claim.
Dependent claim 18 recites the limitations  “transmit a second minimum fare offer to a second driver computing device in accordance with the optimization model the second minimum fare offer specifying a second minimum fare offer value for a second geographic zone during a second time period”; “tracking compensation corresponding to  the second driver computing device during the second time period for servicing at least one ride for the transportation service”; and “in response to determining that the second driver computing device is not positioned within the second geographic zone during the second time period, determining that the second driver computing device does not qualify for the second minimum fare offer value”.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which compensates drivers who perform the service and drivers who perform the service. Therefore, the claims recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The claim recites the element of a second driver computing device and the limitation of “tracking compensation corresponding to the second driver computing device during the second time period for servicing at least one ride for the transportation service”. The additional element of a second driver computing device is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period” is insignificant extra solution activity of necessary data gathering as the system merely collects the second driver’s location to use in the determination of driver compensation. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a second driver computing device to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “tracking, based on GPS data for the second driver computing device, a location of the second driver computing device to determine whether the second driver computing device is positioned within the second geographic zone during the second time period” merely amounts to necessary data gathering, specifically gathering the second driver location data to be used later when determining compensation for the second driver; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
Thus, taken alone, the additional elements of Claim 18 do not amount to significantly more than the abstract idea. The addition of the second driver computing device and the “Tracking” limitation to the existing combination of the backend server, driver computing devices positioned within the geographic zone, a first driver computing device,  at least one processor [of a backend server], a non-transitory computer readable storage medium, at least one computer-readable non-transitory media, and tracking limitation does not change the analysis as the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. Thus, the additional elements do not meaningfully limit the claim. Claims 2, 14, and 18 are ineligible.
Regarding dependent claims 3, 5, 6, 8, 15, 19, and 20:
As for Claims 3, “providing the set of minimum fare offer parameters comprises providing, for display on the first driver computing device, the geographical limitations for remaining within the geographic zone for an entire duration of the first time period” and “Determining the compensation for the first time period is based on the first driver computing device being positioned within the geographic zone during the entire duration of the first time period” is part of the abstract idea of organizing human activity. The limitation of “tracking the location of the first driver computing device comprises determining whether the first driver computing device is positioned within the geographic zone during an entire duration of the first time period [based on periodic digital communications from the first driver computing device comprising updates to the GPS data throughout the entire duration of the first time period]” is extra solution activity similar to the analysis of the previous “Tracking” limitations detailed above.
As for Claim 15, “determine the number of expected additional driver computing devices by determining a number of driver computing devices needed to achieve the specified service level comprising a threshold wait time over a predetermined amount of time, the threshold wait time including one of an average wait time or a maximum wait time for the geographic zone” is part of the abstract idea of organizing human activity. 
As for Claim 6, “providing the set of minimum fare offer parameters comprises providing, for display on the first driver computing device, the geographical limitations for remaining within the geographic zone for a threshold duration of the first time period” and “determining the compensation for the first time period is based on the first driver computing device being positioned within the geographic zone for the threshold duration of the first time period” is part of the abstract idea of organizing human activity. The limitation of “tracking the location of the first driver computing device comprises determining whether the first driver computing device is positioned within the geographic zone for a threshold duration of the first time period” is extra solution activity similar to the analysis of the previous “Tracking” limitations detailed above.
As for Claim 5, “wherein tracking the location of the first driver computing device comprises determining whether the first driver computing device is positioned within the geographic zone while waiting for a ride assignment during the first time period” is extra solution activity similar to the analysis of the previous “Tracking” limitations detailed above.
As for Claim 19 and Claim 20, Claim 19 recites “determine, for the optimization model, optimization values that weight the revenue and the service level of the geographic zone; and determine the minimum fare offer values and the number of minimum fare offers to transmit using the optimization model to maximize or minimize at least one of the revenue or the service level of the geographic zone based on the optimization values” and Claim 20 recites “determine the number of minimum fare offer values and the number of minimum fare offers to transmit based on at least two or more of: a first optimization value for the revenue and a second optimization value for the service level; a number of expected additional driver computing devices needed to achieve a specified service level for the geographic zone; or a maximum revenue loss to satisfy the specified service level” which are part of the abstract idea as an optimization model may merely by a function/formula which weighs the relationship between revenue and service level (when service level is higher priority, then there is less revenue and when revenue is the higher priority, then the service level is low) and the user utilizes the model to determine minimum fare offer values and a number of minimum fare offers to transmit. In the optimization model case where service level is high priority, then the user would determine to incentivize drivers by offering a higher minimum fare offer value to a lot of drivers in order to ensure all customers are quickly serviced.
As for Claim 8, “determining the compensation for the first time period is based on the first driver computing device being positioned within the sub-zone of the geographic zone during the first time period” is part of the abstract idea of organizing human activity. The limitation of “tracking the location of the first driver computing device comprises determining whether the first driver computing device is positioned within a sub-zone of the geographic zone during the first time period” is extra solution activity similar to the analysis of the previous “Tracking” limitations detailed above.
The “Determining” limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which compensates drivers who perform the service and drivers who perform the service. Therefore, the claims recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The claims recites the additional elements of the limitation of “tracking” which is insignificant extra solution activity of necessary data gathering as the system merely collects the driver’s location to use in the determination of driver compensation. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the limitation of “tracking” merely amounts to necessary data gathering, specifically gathering the driver location data to be used later when determining compensation for the driver; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
None of the steps/functions of the dependent claims when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The limitation of “Tracking” is insignificant extra solution activity which are well understood, routine, and conventional. Even when considered in combination, the combination of additional elements represents mere instructions to apply an exception using a generic computer component and insignificant extra solution activity which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, Claim 3, 5, 6, 8, 15, 19, and 20 are ineligible. 
Regarding dependent claims 4 and 7:
Dependent Claim 4 adds an additional element of a user interface of the transportation matching application. Examiner clarifying that the claim is extra solution activity (detecting the application is in an active state) applied on a generic computer element (the user interface) 
The judicial exception is not integrated into a practical application. The claim recites the element of a user interface and the limitation of “detecting that a transportation matching application is in an active state for receiving transportation requests by detecting an indication of a user input via a user interface of the transportation matching application”. The additional element of a user interface is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
The limitation of “detecting that a transportation matching application is in an active state for receiving transportation requests by detecting an indication of a user input via a user interface of the transportation matching application” is insignificant extra solution activity of necessary data gathering as the system merely collects the user input (driver indicating active/inactive) to use in the determination of whether to send the driver an offer. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a user interface to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “detecting that a transportation matching application is in an active state for receiving transportation requests by detecting an indication of a user input via a user interface of the transportation matching application” merely amounts to necessary data gathering, specifically gathering the user input (driver indicating active/inactive) to use in the determination of whether to send the driver an offer; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
Thus, taken alone, the additional elements of Claim 4 does not amount to significantly more than the abstract idea. The addition of the user interface and the “detecting” limitation to the existing combination of additional elements does not change the analysis as the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. Thus, the additional elements do not meaningfully limit the claim.
Dependent Claim 7 recites “providing the set of minimum fare offer parameters comprises providing, for display on the first driver computing device, a minimum transportation request acceptance rate for the first driver computing device to maintain during the first time period” is part of the abstract idea of organizing human activity.
Dependent Claim 12 recites “providing the set of minimum fare offer parameters comprises providing, for display on the first driver computing device, an indication of transportation requests the first driver computing device is required to accept” is part of the abstract idea of organizing human activity.
Dependent claim 16 recites “determine the specified service level by identifying a historical supply of driver computing devices relative to historical service levels” merely amounts to necessary data gathering, specifically gathering the historical supply of driver computing devices relative to historical service levels in order to determine a specified service level; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more.
Dependent claims 9, 10, and 11 merely add additional limitations that narrow down the abstract idea identified above. Nothing in dependent claims 2-12, 14-16, and 18-20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Previously cited prior art and current available prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the limitations of “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service” as the elements not taught in available prior art. 
The following are closest prior art:
Brinig et al. (US 20180101925 A1) taught tracking a driver and a passenger location to determine if they were located within geo-fences and if they were, the driver and passenger would initiate late binding state. However, Brinig does not teach “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”.
“Uber Guarantees Dissected” dated April 21, 2016 by Scott Maldegiam (herein “Maldegiam”) taught compensation for a driver if the driver serviced a geographic zone during a time period. However, Uber Guarantees Dissected does not teach “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”.
Scicluna (US 2016/0247247) taught allocating vehicles within a fleet towards a hot zone where demand is expected to be high. The vehicle locations would be tracked to determine proximity to hot zone and then, a score would be assigned to determine whether the vehicle would be selected to service a ride. However, Scicluna did not teach “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”.
Lyft Hourly Guarantee Explained (Lyft Hourly Guarantee Explained!! - YouTube) published March 15, 2016 taught drivers opt-in to a guaranteed hourly rate if they service 1 ride within the coverage area during a time period. However, the Youtube video does not teach “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”.
Observer (Uber Drivers Boycott After Fare Cuts Slash Earnings Below Minimum Wage | Observer) published January 19, 2016 taught guarantee hours, gross fares per hour, and minimum trips per hour. However, the Observer does not teach “tracking, based on global positioning system (GPS) data, a location of the first driver computing device to determine whether the first driver computing device is positioned within the geographic zone during the first time period according to the set of minimum fare offer parameters” and “based on the first driver computing device being positioned within the geographic zone during the first time period, determining compensation for the first driver for the first time period, wherein the determined compensation is the greater of the first minimum amount of compensation specified in the first minimum fare offer and the tracked compensation accrued by the first driver during the first time period for servicing the at least one ride for the transportation service”.
Verma et al. (US 2019/0154454) is not available as prior art as the effective date for the PGPub is 11/22/2017. See figure 4 where Verma teaches a timed “dynamic expedition” where drivers locations are tracked and used to determine whether guaranteed imbursement is greater or less than normal fare rates. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628